                    Case 3:21-cv-01828-TSH Document 4 Filed 03/16/21 Page 1 of 3


                                                                                               FILED
            1                                  UNITED STATES DISTRICT COURT                      MAR 1^2021
            2                                 NORTHERN DISTRICT OF CALIFORNIA                 cleIik^Stootcourt
            3
                                                                                                      OAKLA}^-.
                                                                                           NORTHERN DISTRICT OF CALIFORNIA



                  FERNANDO ANTHONY EDWARDS,
            4                                                         Case No. 21-cv-01828-TSH (DMR)
                                 Plaintiff,
            5                                                        NOTICE REGARDING RESOURCES
                          V.                                         AVAILABLE TO PRO SE LITIGANTS
            6
                  THERMIGEN LLC, LT AL.,
            7
c                                Defendant.
            8

            9

           10          Sinee you are representing yourself in this ease, the Court issues this notice to you about
           11   legal resources available, the rules you need to follow, and the legal standard that applies to

           12   summary judgment motions.

           13                                      RESOURCES AVAILABLE
u^
.a o       14   1. Pro Se Handbook: The district court has produced a guide for pro se litigants called
C/3   O

Q
00
           15      Representing Yourself in Federal Court: A Handbookfor Pro Se Litigants, which provides
c3
           16      instructions on how to proceed at every stage of your case, including discovery, motions, and
-13 8
<u    <u
.■s -13    17      trial. It is available electronically online ('http://cand.uscourts.gov/prosehandbookl or in hard
^ t;
           18      copy free of charge from the Clerk's Office.

           19   2. Federal Pro Bono Projeet's Help Desk: Make an appointment to speak with an attorney who

           20      may be able to provide basic legal assistance, but not representation. Call (415) 782-8982 to

           21      schedule an appointment, or by signing up for an appointment on the 15th Floor of the Federal

           22      Courthouse in San Francisco, 450 Golden Gate Avenue, San Francisco, California. They do

           23      not accommodate drop-ins. More information is available at

           24      http://cand.uscourts.gov/helpcentersf.

           25                                       RULES OF THE COURT

           26          Here are some basic rules of which you should be aware. These rules, and others, are

           27   discussed in detail in the Pro Se Handbook. This is not an exhaustive list, and you should refer to

           28   the Handbook for additional rules of court.
                     Case 3:21-cv-01828-TSH Document 4 Filed 03/16/21 Page 2 of 3




             1   1. Civil Local Rules: In addition to the Federal Rules of Civil Procedure, the district court has its

             2       own set of Civil Local Rules that must be followed. The Civil Local Rules are available

             3       online at http://cand.uscourts.gov/localrules/civil.

             4   2. Standing Orders: Each judge also has their own set of standing orders, which must be

             5       followed in the cases assigned to them. The undersigned's standing orders are available online
             6       at http://cand.uscourts.gov/tshorders. These standing orders provide clarification on many
             7       topics, including how and when to schedule hearings, the format for chambers copies of all
             8       filings, discovery, and how to communicate with the court.

             9   3. Consent and Declination process: Cases in this district are directly assigned to magistrate
            10      judges when they are filed, but in order for me to continue to preside over your case from
            11       filing to final judgment, all parties must consent to my jurisdiction. What this means is that

      c3    12       you have to file a form and formally consent to my presiding over your case, and acknowledge
Vt "S
o^
            13       that any appeal offinal judgment will be directly to the Ninth Circuit Court of Appeals,just as
      o     14       it would if a district judge presided over your case. The form is available online at
      <+H
 oo   o

Q           15       https://www.cand.uscourts.gOv/civil:forms. If you have any questions or need any assistance,
 c/3 *n

B Q         16       please call Rose Maher, my courtroom deputy, at(415)522-4708, and she will go over the
00     _
'O S
 <U   (U
.-a         17       process with you and send you a copy ofthe form if necessary.
 G "C

            18   4. Electronic Filing: If you have regular access to a computer, the internet, and an email address,

            19       you may satisfy the technical requirement for e-filing, which will allow you to file documents

            20       online instead of submitting hard copies to the Clerk's Office. For more information, and to

            21       dovmload a sample motion that you may submit for court approval, visit

            22       http://cand.uscourts.gov/ECF/proseregistration. You must obtain court approval to e-file.
            23                                       SUMMARY JUDGMENT

            24          No motion for summary judgment has been filed in your case, but this explains the process

            25   if a motion is filed. If the other party in this case files a motion for summary judgment, that
            26   motion— if granted—^will result in the dismissal of your case. Generally, summary judgment

            27   must be granted when there is no genuine issue of material fact for trial. What that means is if

            28   there is no real dispute about any fact that would affect the result of your case, the party who asked
                                                                   2
                       Case 3:21-cv-01828-TSH Document 4 Filed 03/16/21 Page 3 of 3




              1    for summary judgment is entitled to judgment as a matter oflaw, which ends your case.
              2             Federal Rule of Civil Procedure 56 tells you what you must do in order to oppose a motion
              3    for summary judgment. When a party you are suing makes a motion for summary judgment that
              4    is properly supported by declarations (or other sworn testimony),' you cannotjust rely on what
              5    your complaint says. Instead, you must set out specific facts in declarations, depositions, answers
              6    to interrogatories, or authenticated documents, as provided in Rule 56, that contradict the facts in

              7    Defendant's declarations and documents and show there is a genuine issue of material fact for
              8    trial. If you do not submit your own evidence in opposition, the Court might— if it is
              9    appropriate— enter summary judgment against you and in favor ofthe other party.
             10             Ifthe Court grants summary judgment in favor ofthe other party, your case will be
             11    dismissed, and there will be no trial. See Rand v. Rowland, 154 F.3d 952,963 (9th Cir. 1998)(en

      c3     12    banc). You should read Federal Rule of Civil Procedure 56 and Celotex Corp. v. Catrett, All U.S.
§^           13    317(1986)(which discusses how the party who opposes summary judgment must come forward
o
      C3
O
      P      14    with evidence showing triable issues of material fact on every essential element of his claim).
m     o


c/i
             15             Failure to file an opposition: If you do not file your opposition, the Court will still
(U    ■
      c/:i
cj
00
      Q      16    consider whether summary judgment is appropriate under Rule 56, but your failure may be
      c
<U    (U
             17    construed as consent by you to this Court's granting the other party's motion for summary
■s ^
             18   judgment. That in turn may result in the dismissal of your case before trial. See Ghazali v. Moran,

             19   46 F.3d 52, 53-54(9th Cir. 1995)(per curiam); Brydges v. Lewis, 18 F.3d 651,653 (9th Cir.

             20    1994).

             21             IT IS SO ORDERED.

             22   Dated: March 16, 2021                                                                 */ —
                                                                     THOMAS S. HIXSON                    *
             23                                                      United States Magistrate Judge
             24

             25

             26
                  'A declaration is a statement offacts. The person making the declaration must know those facts
                  personally, and they must be facts that can be admitted into evidence. That means they must be
             27
                  facts as opposed to conclusions, argument, opinion, or inadmissible hearsay. A declaration must
                  be made under penalty of perjury, which means the person making the declaration must sign it and
             28
                  date the declaration after the following statement: "I declare under penalty of perjury that the
                  foregoing is true and correct. Dated           . Signed                    ."
                                                                      3
